Per Curiam.
As we see it Mr. Herr is presently without power either under the inter vivos trust or the will pending the final hearing on the validity of the will. He is a mere custodian of the assets involved. The court is of opinion that this is an undesirable situation involving elements of risk. No emergency has been shown to warrant taking the order of Judge Grimshaw first to Judge Waesche, then to Judge Clapp for what was in effect a motion to vacate Judge Grimsliaw’s order. This practice is not to be approved in the absence of a clear showing of an emergency. The appeal is dismissed but the status quo will be maintained pending the final hearing on November 19, with leave however to any party in interest to apply in the meantime to Judge Grimshaw for any relief.
For dismissal — Chief Justice Vanderbilt, and Justices Hei-ier, Oliphant, Burling, Jacobs and Brennan — 6.
Opposed — None.